Citation Nr: 1145324	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  92-06 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to in-service toxic poisoning. 

2.  Entitlement to service connection for a throat disability, to include as due to in-service toxic poisoning. 

3.  Entitlement to service connection for vasomotor rhinitis, claimed as "mucous membrane damage", to include as due to in-service toxic poisoning. 

[The matter of claimed clear and unmistakable error in a February 28, 1958, Board of Veterans' Appeals decision will be addressed in a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2001, the Board remanded these claims for further development. 

In June 2003 and July 2005, the Veteran testified at hearings held at the RO in Nashville, Tennessee before a Decision Review Officer and in Washington, DC, before a Veterans Law Judge, respectively.  Transcripts of those hearings have been associated with the Veteran's VA claims folder. 

In May 2006 and September 2009, the Board remanded these claims for further development.  The case has been returned to the Board.  

In January 2011, the Board informed the Veteran that the Veterans Law Judge (VLJ) that conducted the July 2005 Board hearing was no longer employed at the Board.  The Veteran was advised that the law requires that the VLJ that conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was offered an opportunity for a new hearing but did not indicate that he would like another hearing.  Thus, the Board will proceed with the matters on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A gastrointestinal disability was not present in service and the only current gastrointestinal disability, esophageal reflux, first manifested 45 years after service and is not etiologically related to service.

2.  A throat disability was not present in service and is not etiologically related to service.

3.  The Veteran had an episode of vasomotor rhinitis during service but has not been found to have vasomotor rhinitis or any residual thereof since his discharge from service. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A throat disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Vasomotor rhinitis, claimed as "mucous membrane damage", was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for gastrointestinal disability, throat disability and vasomotor rhinitis.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that the claim was filed prior to the passage of the VCAA.  Additionally, following the provision of proper VCAA notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) are associated with the claims files.  Neither the Veteran nor his representative has identified any outstanding VA or non-VA treatment records that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran was afforded a medical examination that substantially complied with the instructions contained in the Board's Remand; see D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  He was also afforded a hearing before the Board, at which he presented oral evidence in support of his claims. 

Accordingly, the Board will address the merits of the claims. 


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  . 

Analysis

The Veteran's STRs are replete with reference to complaints of pain in the throat and stomach, difficulty swallowing, a sore throat, other complaints of throat symptomatology, diarrhea, and vasomotor rhinitis.  Following evaluations of his complaints, they were largely deemed somatic and hypochondriachal and related to his psychiatric disability.  He was seen in August 1953 for complaints of swelling and a stopped-up throat.  Laryngoscopy yielded a diagnosis of vasomotor rhinitis.  A report of medical examination for separation from service dated in December 1954 reflects a normal clinical evaluation of the nose, sinuses, mouth and throat and abdomen.  

In August 1991, T.L.J., M.D., indicated that he had treated the Veteran since May 1990 and the diagnoses have included sinusitis.  

A report of VA general examination dated in January 1992 reflects that the Veteran reported treatment with Dr. M.R. from 1986 to 1989 for sinus, wrist, nerve and prostate.  On examination, the nose was noted to be good and had a good airway.  

VA digestive and heart examination dated in February 2004 included gastrointestinal diagnostic testing.  The impression was no evidence of hiatal hernia or gastroesophageal reflux.  There was an incidental finding of mild esophageal diverticulum and minor jejunal malrotation.  

A report of VA examination dated in August 2008 reflects a diagnosis of no clinical evidence of vasomotor rhinitis.  

The Veteran was afforded a VA examination in September 2010 to ascertain whether there was current gastrointestinal or throat disability, or vasomotor rhinitis and if so, whether these were likely related to service.  The examining physician reviewed the claims folder, "in a page by page fashion."  As to vasomotor rhinitis and throat disability, she noted that the Veteran did not know the date of onset.  VA treatment records did not show he was under VA care for vasomotor rhinitis or throat disability.  

Examination showed no evidence of sinus disease.  There were no signs of nasal obstruction, polyps, septal deviation, evidence of bacterial rhinitis, rhinoscleroma, tissue loss, scarring or deformity of the nose, or Wegener's granulomatosis or granulomatous infection.  There had been no laryngectomy and the larynx was normal.  There were no residuals of injury to the nasopharynx and no other noted findings.  

As to vasomotor rhinitis, the diagnosis was no clinical evidence of vasomotor rhinitis.  Additional comments included no clinical evidence of vasomotor rhinitis, VA medical records do not substantiate a diagnosis of vasomotor rhinitis.  Full consideration was rendered to all pertinent and available medical facts.  

As to a throat disability, the diagnosis was no record of any evidence to substantiate any current throat disability.  Additional comments included no clinical evidence of throat disability, VA medical records do not substantiate a diagnosis of throat disability and private records do not evidence throat disability.  No history of allergies.  Full consideration was rendered to all pertinent and available medical facts.  

As to gastrointestinal disability, the examiner noted that the Veteran reported the date of onset of was in 2000.  He reported that food intake did not bother him and he treats with H2 blockers, Ranitidine twice a day.  Response was good to treatment.  He had never been hospitalized for the condition.  He reported no incapacitation due to stomach or duodenal disease, no history of trauma, no neoplasm, abdominal colic, nausea or vomiting.  He noted no episodes of melena or hematemesis.  On examination, there were no signs of malnutrition or significant weight loss.  Physical examination was normal.  The diagnosis was esophageal reflux, not caused by or a result of service.  In support of the assertion, the examiner noted that by the Veteran's own statement, the onset of reflux was in 2000, 45 years after service.  

On review of the evidence above the Board notes the Veteran is shown to have had an episode of vasomotor rhinitis in service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case the aforementioned VA medical examinations dated after discharge from service do not show vasomotor rhinitis.  Treatment records have not been presented showing treatment for vasomotor rhinitis.  Accordingly, the Board concludes that neither vasomotor rhinitis nor any residual thereof has been present at any time during the pendency of this claim.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Similarly, as to throat disability, it is uncontroverted that the Veteran made many complaints in service and some included reference to his throat closing up.  While these were deemed somatic and hypochondriacal and related to his schizophrenia, to the extent that there was some indication of throat problems in service, there is no indication of throat disability following service.  Again, there must be a disability resulting from that condition or injury.  

In this case the aforementioned VA medical examinations dated after discharge from service do not show throat disability.  Treatment records have not been presented showing treatment for such disability.  Accordingly, the Board concludes that a throat disability has not been present at any time during the pendency of this claim.  Accordingly, the criteria for service connection are not met and the claim must be denied.

As to gastrointestinal disability, a disability of this nature was not present in service or until 45 years following service by the Veteran's admission.  There is no competent evidence of gastrointestinal disability in service nor is there any competent evidence of a nexus between the current reflux and service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no evidence to support the Veteran's contentions of a connection.  In fact, the VA examiner's 2010 opinion is that there is no connection between current disability and service.

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current gastrointestinal disability and his active service.  

In reaching this conclusion, the Board has considered the Veteran's contentions.  Lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and his experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  In light of the foregoing, the Board finds that service connection for these claims is not warranted.

The Board notes parenthetically the Veteran's assertions that he has current disability due to toxic exposure in service.  In the Board's September 2009 decision in which the Board remanded the current claims, after a lengthy discussion, it found medical statements in the record as to oxalic acid poisoning to be conclusory and uninformed by the remainder of the medical evidence, and thus lacking in probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Inasmuch as this analysis is applicable to the Veteran's contentions as to the current disabilities at issue, the Board incorporates this finding herein.  However, the Board notes that there is no current throat disability or vasomotor rhinitis, and there is a competent, fully supported and well-reasoned medical opinion finding that current reflux is not related to service or any incidence of service.  


ORDER

Service connection for a gastrointestinal disability, to include as due to in-service toxic poisoning is denied.

Service connection for a throat disability, to include as due to in-service toxic poisoning is denied.

Service connection for vasomotor rhinitis, claimed as "mucous membrane damage", to include as due to in-service toxic poisoning is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


